DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
 Claims 1-20 are presented for examination on the merits and remain pending in the application.

Abstract
The abstract of the disclosure is objected to because an extensive figures, mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length and presented in a separate sheet. However, the instant application abstract is not in the allowed range of 150 words. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1, 2, 4, 7, 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO. No. 2016/023442 A1, hereinafter Liu. Note that the translated reference is provided) in view of Shaw et al. (US. Pub. No. 2019/0245853 A1, hereinafter Shaw).

Regarding claim 1. Liu teaches a thread network apparatus, comprising: a transceiver configured to transmit and receive communication signals over a thread network (Liu teaches on [Page 25, lines 3-11] a transceiver configured to send (i.e., transmit) and receive the first and the second network by using processing thread); 
      a network processor communicatively coupled to the transceiver, and configured to operate in a state selected from a set of states to manage network functions associated with the thread network (Liu teaches on [Page 25, lines 17-23] the transceiver and the processor communicates to determine operation of the fluctuation state in network processing thread); Liu also teaches a first memory that stores a dataset comprising thread network parameters associated with the network functions (Liu teaches on [Page 25, lines 1-3] memory (i.e., the claimed “first memory) which includes a high speed RAM and non-volatile memory to store data in a first network which uses the transceiver that is configured to send a request in a first network processing thread). But, Liu does not include the term “security” in the first memory and thus, Liu does not explicitly teach wherein the first memory is a nonvolatile memory with a first level security protection; and a host processor communicatively coupled to the network processor and the first memory, wherein the host processor is configured to: store the dataset in the first memory; delete the dataset from the first memory; or read the dataset from the first memory.
         However, Shaw teaches wherein the first memory is a nonvolatile memory with a first level security protection (note that the Examiner has interpreted “a first level security protection” as an encryption keys or simpler security protocols, protecting fewer items by security protections per Applicant’s disclosure in Para. [0045] and thus, Shaw teaches in Para. [0339] the portable storage device comprises a non-volatile memory (i.e., the first memory is a nonvolatile memory) and further narrated in Fig. 4 and Para. [0158] that a secure data storage device will be in a secure state 401, that is to say stored data protected by an encryption (i.e., this clearly indicates that the portable storage device which includes a non-volatile memory is protected with a first level security)); and 
      a host processor communicatively coupled to the network processor and the first memory,    wherein the host processor is configured to: store the dataset in the first memory (note that memory is used to store dataset per Applicant’s Specification Para. [0006] and [0009] and thus, Shaw teaches in Para. [0327] and [0339] how an encryption processor (i.e., host processor) communicating with data storage device which includes a non-volatile memory (i.e., the first memory) and therefore, the non-volatile memory here store data for performing security actions. Also see, Para. [0203] non-volatile (i.e., first memory) store data);





       delete the dataset from the first memory; or read the dataset from the first memory (the Examiner has interpreted the term “delete” based on ordinary and customary meaning: such meanings include “remove”, “erase” or “cancel” and thus, Shaw teaches in Para. [0340] and Para. [0339] how an encryption processor (i.e., host processor) configured to delete the structure of data from the data storage which includes non-volatile memory (i.e., first memory)).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shaw by including a system of using security level, store data and deleting data from the memory (i.e., the first memory) ([0027], [0339] and [0340]) into the teachings of Liu invention to modify Liu to include the non-volatile memory and host processor of Show in order to the operation of computer can be inhibited or prevented, when the verified security and communication device is not connected to the computer or when security and communication device does not provide verification information.
Regarding claim 2. 
         Liu in view of Shaw further teaches wherein the network functions managed by the network processor include network functions above a Medium Access Control (MAC) layer function and below an application layer function in a communication protocol stack associated with the thread network (Shaw teaches in Para. [0350] the secured operation commands enable the encryption process based on the report of the MAC address and further Liu teaches on [Page. 2, lines 24-26] about the application layer function).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shaw by including a system of providing a MAC address ([0350]) into the teachings of Liu. One motivated to do so in order to prevent unnecessary access to the specific network and thus protects the user privacy in an efficient manner.
Regarding claim 4. 
         Liu in view of Shaw further teaches wherein the dataset is a first dataset, and wherein the network processor is communicatively coupled to a second memory that stores a second dataset, wherein the second dataset has a same content as the first dataset (Liu teaches on [Page 26, lines 16-19] a computer device which includes a processor communicates with a RAM (Random Access memory) to store dataset and Shaw also teaches in Para. [0019] that the volatile memory communicates with the data storage device to store data set), wherein the network processor28 is configured to manage the network functions based on the second dataset, wherein the second memory is a volatile memory with a second level security protection, and wherein the second level security protection is less than the first level security protection (Shaw teaches in Para. [0351]-[0353] the controller includes volatile memory (i.e., the second memory) storing instructions for performing security actions and removal of the data storage device from a host device, receiving a secure command from a remote device, not receiving a secure command from a remote device for a more than a specified interval, a command issued by a user of the device).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shaw by including a system of providing a security protection to the user device ([0351]-[0352]) into the teachings of Liu. One motivated to do so in order prevent costly attacks on user network device. 
Regarding claim 7. 
       Liu in view of Shaw further teaches wherein the network processor is in an update state and configured to: receive, from one or more devices of the thread network, an updated dataset that contains updated information for the second dataset stored in the second memory (Liu teaches on [Page 25, lines 12-18] the processor configured to store the received data into the volatile (i.e., the second memory) Shaw also teaches in Para. [0222] by changing the state the power state GSM module updates the states from powered state to sleep state); 
   store the updated dataset in the second memory (Liu teaches on [Page 25, lines 12-18] the processor configured to store the received data into the volatile (i.e., the second memory)); and 
      send, to the host processor, the updated dataset (Liu further teaches on [Page 25, lines 1-3] memory (i.e., the claimed “first memory) which includes a high speed RAM and non-volatile memory to store and Shaw also teaches in Para. [0350] the communication means to send and receive data and the encryption processor performs the sending of data after it reads it); and 
      wherein the host processor is configured to: 29receive the updated dataset from the network processor (Liu teaches on [Page 25, lines 17-23] the transceiver and the processor communicates to determine operation of the fluctuation state in network processing thread (i.e., form the thread network); 
  store the updated dataset in the first memory (Liu teaches on [Page 25, lines 17-23] the transceiver and the processor communicates to determine operation of the fluctuation state in network processing thread (i.e., form the thread network)); and
   delete the first dataset already stored in the first memory (Shaw teaches in Para. [0340] encryption processor is used to delete a directory structure of the data from the data storage which includes any preceding clause wherein the controller comprises a non-volatile memory as narrated in Para. [0339]).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shaw by including a system of deleting data from the memory ([0340]) into the teachings of Liu. One motivated to do so in order to the operation of computer can be inhibited or prevented, when the verified security and communication device is not connected to the computer or when security and communication device does not provide verification information.
Regarding claim 9. 
        Liu in view of Shaw teaches wherein the network processor is in a leaving state (Shaw teaches in Para. [0261] switched off while they are unable to communicate), and wherein the host processor is configured to: delete the first dataset from the first memory (Shaw teaches in Para. [0340] encryption processor is used to delete a directory structure of the data from the data storage which includes any preceding clause wherein the controller comprises a non-volatile memory as narrated in Para. [0339]); and instruct the network processor to perform operations to leave the thread network (Liu teaches on [Page 25, lines 4-12] receiving instructions for executing network processing thread in the volatile measurement and Shaw also teaches in Para. [0327] a host device includes an encryption processor (i.e., the claimed “a host processor)); and the network processor is configured to: perform operations to leave the thread network (Liu teaches on [Page 25, lines 4-12] receiving instructions for executing network processing thread in the volatile measurement and Shaw also teaches in Para. [0327] a host device includes an encryption processor (i.e., the claimed “a host processor)).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shaw by including a system of providing a security protection by using an encryption key ([0327]) into the teachings of Liu. One motivated to do so in order to prevent unnecessary access to the specific network and thus protects the user privacy in an efficient manner.
Regarding claim 15. 
            Liu teaches a thread network apparatus, comprising: a transceiver configured to transmit and receive communications over a thread network (Liu teaches on [Page 25, lines 3-11] a transceiver configured to send (i.e., transmit) and receive the first and the second network by using processing thread); 
    a first memory that stores a dataset comprising thread network parameters for managing network functions associated with the thread network (Liu teaches on [Page 25, lines 17-23] the transceiver and the processor communicates to determine operation of the fluctuation state in network processing thread and Liu further teaches on [Page 25, lines 1-3] memory (i.e., the claimed “first memory”) which includes a high speed RAM and non-volatile memory to store data in a first network which uses the transceiver that is configured to send a request in a first network processing thread). Lui also teaches wherein the first memory is a nonvolatile memory to receive a dataset from the network processor and store the received dataset in the first memory to become the first dataset; or instruct the network processor to perform an operation to Join, Leave, or form the thread network (Liu teaches on [Page 25, lines 17-23] the transceiver and the processor communicates to determine operation of the fluctuation state in network processing thread (i.e., form the thread network)). But, Liu does not explicitly teach wherein the first memory is a nonvolatile memory with a first level security protection; and a host processor communicatively coupled to the first memory, wherein the host processor is configured to: store the dataset in the first memory; delete the dataset from the first memory; read the dataset from the first memory; send the dataset to a network processor after reading the dataset from the first memory;
       However, Shaw teaches  wherein the first memory is a nonvolatile memory with a first level security protection (note that the Examiner has interpreted “a first level security protection” as an encryption keys or simpler security protocols, protecting fewer items by security protections per Applicant’s disclosure in Para. [0045] and thus, Shaw teaches in Para. [0339] the portable storage device comprises a non-volatile memory (i.e., the first memory is a nonvolatile memory) and further narrated in Fig. 4 and Para. [0158] that a secure data storage device will be in a secure state 401, that is to say stored data protected by an encryption (i.e., this clearly indicates that the portable storage device which includes a non-volatile memory is protected with a first level security);
         a host processor communicatively coupled to the first memory, wherein the host processor is configured to: store the dataset in the first memory (note that memory is used to store dataset per Applicant’s Specification Para. [0006] and [0009] and thus, Shaw teaches in Para. [0327] and [0339] how an encryption processor (i.e., host processor) communicating with data storage device which includes a non-volatile memory (i.e., the first memory) and therefore, the non-volatile memory here store data for performing security actions. Also see, Para. [0203] non-volatile (i.e., first memory) store data); 
       delete the dataset from the first memory (the Examiner has interpreted the term “delete” based on ordinary and customary meaning: such meanings include “remove”, “erase” or “cancel” and thus, Shaw teaches in Para. [0340] and Para. [0339] how an encryption processor (i.e., host processor) configured to delete the structure of data from the data storage which includes non-volatile memory (i.e., first memory)); 
        read the dataset from the first memory (Shaw teaches in Para. [0131] the controller includes non-volatile memory and the encryption processor reads the transmitted data from it);
     send the dataset to a network processor after reading the dataset from the first memory (Shaw teaches in Para. [0350] the communication means to send and receive data and the encryption processor performs the sending of data after it reads it).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shaw by including a system of deleting data, read data and send data from the memory ([0339], [0131] and [0350]) into the teachings of Liu invention to modify Liu to include the non-volatile memory and host processor of Show in order to the operation of computer can be inhibited or prevented, when the verified security and communication device is not connected to the computer or when security and communication device does not provide verification information.
Regarding claim 18.
Claim 18 incorporates substantively all the limitation of claim 15 in a method form and is rejected under the same rationale.
Claims 3, 5, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Shaw further in view of Roskind (US. Pub. No. 2012/0269096 A1, hereinafter Roskind).

Regarding claim 3. Liu in view of Shaw teaches the apparatus of claim 1. 
       Shaw further teaches wherein the set of states the network processor operates includes a waiting state (Shaw teaches in Para. [0190] sleep state (i.e., the claimed “waiting state”)), an update state (Shaw teaches in Para. [0301] device connects to a network when a security device is in a protected state), a leaving state (Shaw teaches in Para. [0261] switched off while they are unable to communicate), a reset state, an associated state, and a start state (Shaw teaches in Para. [0190] power regulator is operable to switch the control unit between an active state). 
       Liu in view of Shaw does not explicitly teach wherein the set of states the network processor operates includes a forming a network state, a joining state. 
      However, Roskind teaches wherein the set of states the network processor operates includes a forming a network state, a joining state (Roskind teaches in Para. [0125] receiving or transmitting a disband message may, after forwarding the message via their default pointer, reset all their state, and attempt to join the network as a new node and waiting state). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Roskind by including a system of joining network and forming a network state ([0125]) into the teachings of Liu in view of Shaw invention. One motivated to do so in order to easily identify the device the state condition and thus helps the user to communicate securely, easily to back up the data and files can easily be shared between users in an efficient manner.
Regarding claim 5. Liu in view of Shaw teaches the apparatus of claim 4.
        Liu further teaches wherein the network processor is further configured to: receive a dataset from the thread network or from the host processor (Liu teaches on [Page 26, lines 4-5] the processor configured to communicate with transceiver and receives the response data of the second network request from the processing network thread); 
        store the received dataset in the second memory as the second dataset (Liu teaches on [Page 25, lines 12-18] the processor configured to store the received data into the volatile (i.e., the second memory)); 
         Liu in view of Shaw also teaches send the received dataset from the thread network to the host processor (Liu teaches on [Page 26, lines 4-9] the processor configured to determine to send the received data from the network processing thread and Shaw also teaches in Para. [0327] a host device includes an encryption processor (i.e., the claimed “a host processor));
        receive one or more instructions from the host processor to perform operations associated with the thread network (Liu teaches on [Page 25, lines 4-12] receiving instructions for executing network processing thread in the volatile measurement and Shaw also teaches in Para. [0327] a host device includes an encryption processor (i.e., the claimed “a host processor)); and  
     send a request to the host processor for the first dataset stored in the first memory; or detect a state among the set of states the network processor operates (Liu further teaches on [Page 25, lines 1-3] memory (i.e., the claimed “first memory) which includes a high speed RAM and non-volatile memory to store and Shaw also teaches in Para. [0350] the communication means to send and receive data and the encryption processor performs the sending of data after it reads it). But, Liu in view of Shaw does not explicitly teach wherein the network processor is further configured to: perform a reset operation of the network processor.
         However, Roskind teaches wherein the network processor is further configured to: perform a reset operation of the network processor (Roskind teaches in Para. [0125] receiving or transmitting a disband message may, after forwarding the message via their default pointer, reset all their state, and attempt to join the network as a new node and waiting state). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Roskind by including a system of joining network and forming a network state ([0125]) into the teachings of Liu in view of Shaw invention. One motivated to do so in order to easily identify the device the state condition and thus helps the user to communicate securely, easily to back up the data and files can easily be shared between users in an efficient manner.

Regarding claim 6. Liu in view of Shaw teaches the apparatus of claim 4.
        Liu further teaches wherein the host processor is further configured to: send the first dataset stored in the first memory to the network processor (Liu further teaches on [Page 25, lines 1-3] memory (i.e., the claimed “first memory”) which includes a high speed RAM and non-volatile memory to store);
    receive a dataset from the network processor and store the received dataset in the first memory to become the first dataset (Liu teaches on [Page 25, lines 17-23] the transceiver and the processor communicates to determine operation of the fluctuation state in network processing thread (i.e., form the thread network); 
      instruct the network processor to perform an operation to Join, Leave, or Form the thread network (Liu teaches on [Page 25, lines 17-23] the transceiver and the processor communicates to determine operation of the fluctuation state in network processing thread (i.e., form the thread network)). But, Liu in view of Shaw does not explicitly teach wherein the host processor is further configured to: inquire the state of the network processor; or perform a reset operation of the network processor.  
         However, Roskind teaches wherein the host processor is further configured to: inquire the state of the network processor; or perform a reset operation of the network processor (Roskind teaches in Para. [0125] receiving or transmitting a disband message may, after forwarding the message via their default pointer, reset all their state, and attempt to join the network as a new node and waiting state). 
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Roskind by including a system of joining network and forming a network state ([0125]) into the teachings of Liu in view of Shaw invention. One motivated to do so in order to easily identify the device the state condition and thus helps the user to communicate securely, easily to back up the data and files can easily be shared between users in an efficient manner.

Regarding claim 11. Liu in view of Shaw teaches the apparatus of claim 4.
         Liu in view of Roskind further teaches wherein the host processor is configured to: perform a reset operation of the network processor (Roskind teaches in Para. [0125] receiving or transmitting a disband message may, after forwarding the message via their default pointer, reset all their state, and attempt to join the network as a new node and waiting state); and receive a copy of the second dataset from the network processor, based on the network processor being in an associated state that indicates there is a connection between the network processor and the thread network; or read the first dataset from the first memory, and send the first dataset to the network processor, based on the network processor not being in the associated state (Liu further teaches on [Page 25, lines 1-3] memory (i.e., the claimed “first memory) which includes a high speed RAM and non-volatile memory to store and Shaw also teaches in Para. [0350] the communication means to send and receive data and the encryption processor performs the sending of data after it reads it).   
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Roskind by including a system of reset all state of the network devices, and attempt to join the network as a new node and waiting state ([0125]) into the teachings of Liu in view of Shaw invention. One motivated to do so in order to represent a framework for dividing up the tasks needed to implement a network, by splitting the work into different levels, or layers to interact each other according to their state in an efficient manner.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Shaw further in view of Hui (US. Pub. No. 2019/0014043 A1, hereinafter Hui the second).

Regarding claim 8. Liu in view of Shaw teaches the apparatus of claim 4. 
        Liu in view of Shaw further teaches wherein the network processor is in a forming a network state or a joining state, and wherein the host processor is configured to: delete the first dataset from the first memory (Shaw teaches in Para. [0340] encryption processor is used to delete a directory structure of the data from the data storage which includes any preceding clause wherein the controller comprises a non-volatile memory as narrated in Para. [0339]); and 
   instruct the network processor to perform operations to Join or form the thread network (Liu teaches on [Page 25, lines 17-23] the transceiver and the processor communicates to determine operation of the fluctuation state in network processing thread (i.e., form the thread network)); and 
     the network processor is configured to: join or form the thread network (Liu teaches on [Page 25, lines 17-23] the transceiver and the processor communicates to determine operation of the fluctuation state in network processing thread (i.e., form the thread network)); 
     store the received dataset in the second memory to be the second dataset (Liu teaches on [Page 25, lines 12-18] the processor configured to store the received data into the volatile (i.e., the second memory)); and 
    send the received dataset to the host processor to be stored in the first memory (Liu further teaches on [Page 25, lines 1-3] memory (i.e., the claimed “first memory”) which includes a high speed RAM and non-volatile memory to store). But, Liu in view of Shaw does not explicitly teach receive a dataset from a leader or from a router of the thread network.
     However, Hui the second teaches receive a dataset from a leader or from a router of the thread network (Hui the second teaches in Para. [0017]-[0018] a boarder router is disclosed in Para. [0030] and further in Fig. 1 and Para. [0026]-[0027] disclosed router eligible and end device).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hui the second by including a system of using a router and a border router in a thread network ([0017]-[0018] and [0026]-[0027]) into the teachings of Liu in view of Shaw invention. One motivated to do so in order to the router device can notify the source node of the updated address mapping using an address notification message to mitigate transmissions of packets using the invalid RLOC and thus the rerouting of packets reduces latency for applications that communicate with devices in thread networks to provide improved and more consistent responsiveness to users of the application.

Regarding claim 14. Liu in view of Shaw teaches the apparatus of claim 1.
         Liu in view of Shaw does not explicitly tach wherein the thread network apparatus is a router, an end device, a router eligible end device, a full end device, a minimal end device, a minimal thread device, a sleepy end device, a leader, or a border router.
       However, Hui the second teaches wherein the thread network apparatus is a router, an end device, a router eligible end device, a full end device, a minimal end device, a minimal thread device, a sleepy end device, a leader, or a border router (Hui the second teaches in Para. [0023] thread is a router and also teaches about sleeping mesh device as narrated in Para. [0017]-[0018] a boarder router is disclosed in Para. [0030] and further Fig. 1 and Para. [0026]-[0027] disclosed router eligible and end device). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hui the second by including a system of using a router and a border router in a thread network ([0017]-[0018] and [0026]-[0027]) into the teachings of Liu in view of Shaw invention. One motivated to do so in order to reduces efficiently the latency for applications that communicate with devices in thread networks to provide improved and more consistent responsiveness to users of the application.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Shaw further in view of Cohn et al. (US. Pat. No. 5, 448, 718 hereinafter Cohn).

Regarding claim 10. Liu in view of Shaw teaches the apparatus of claim 4. 
       Liu in view of Shaw further teaches wherein the network processor is in a reset state, and wherein the host processor is configured to: receive a request from the network processor for the first dataset (Liu teaches on [Page 25, lines 17-23] the transceiver and the processor communicates to determine operation of the fluctuation state in network processing thread and Liu further teaches on [Page 25, lines 1-3] memory (i.e., the claimed “first memory”) which includes a high speed RAM and non-volatile memory to store data in a first network which uses the transceiver that is configured to send a request in a first network processing thread); 
      read the first dataset from the first memory (Liu further teaches on [Page 25, lines 1-3] memory (i.e., the claimed “first memory) which includes a high speed RAM and non-volatile memory to store and Shaw also teaches in Para. [0350] the communication means to send and receive data and the encryption processor performs the sending of data after it reads it); and 
       send the first dataset to the network processor (Liu further teaches on [Page 25, lines 1-3] memory (i.e., the claimed “first memory”) which includes a high speed RAM and non-volatile memory to store); and the network processor is configured to: send the request to the host processor for the first dataset (Liu further teaches on [Page 25, lines 1-3] memory (i.e., the claimed “first memory”) which includes a high speed RAM and non-volatile memory to store); and 
  perform operations to the network processor (Liu teaches on [Page 25, lines 17-23] the transceiver and the processor communicates to determine operation of the fluctuation state in network processing thread (i.e., form the thread network)). But, Liu in view of Shaw does not explicitly teach wherein the network processor configured to: receive a copy of the first dataset from the host processor; 30store the copy of the first dataset in the second memory to become the second dataset.
      However, Cohn teaches wherein the network processor configured to: receive a copy of the first dataset from the host processor; 30store the copy of the first dataset in the second memory to become the second dataset (Cohn teaches in [Col 7, lines 25-31] backup copy was requested, is then created at reference numeral 69, by copying nonupdated tracks directly from tracked cyclic storage device 61 through resource manager 63, or by indirectly copying those tracks from tracked cyclic storage device 61 to a temporary host sidefile 71, which may be created within the expanded memory store of a host processor).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cohn by including a system of using backup copy ([Col. 7, lines 25-31]) into the teachings of Liu in view of Shaw invention. One motivated to do so in order to the system and method provides for fault recovery and protection against excessive demand on storage control unit memory.

Claims 12, 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Shaw further in view of Hui et al. (US. Pub. No. 2016/0226761 A1, hereinafter Hui the first).

Regarding claim 12. Liu in view of Shaw teaches the apparatus of claim 1.
       Liu in view of Shaw further teaches wherein the dataset includes an active operational dataset, a pending operational dataset, an active timestamp, a pending timestamp, a delay (Liu teaches on [Page 10, lines 17-18] delay (i.e., pending) and further teaches on [Page 12, lines 1-6] about the time and the timestamp information Shaw also teaches in Para. [0227] about the network communication user name (i.e., network name), Symmetric encryption key in Para. [0123] and further teaches about the encryption security policy monitoring system in Para. [0308] and Shaw further teaches about a communication channel of a communication and security device is not available in Para. [0073]). 
       Liu in view of Shaw does not explicitly teach wherein the dataset includes, a master key, a personal area network ID (PANID), an extended personal area network ID (XPANID), a mesh local prefix, or a channel mask.  
      However, Hui the first teaches wherein the dataset includes, a master key, a personal area network ID (PANID), an extended personal area network ID (XPANID), a mesh local prefix, or a channel mask (Hui the first teaches in Para. [0055]-[0056] about the (XPANID) and first eight bytes). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hui the first by including a system of using (XPANID) and first eight bytes ([0055]-[0056]) into the teachings of Liu in view of Shaw invention. One motivated to do so since the connecting devices in a PAN only require Bluetooth to be enabled, which eliminates the need for extra wires. This also eradicates the need for cable management and wasted floor space, making it a highly cost-effective network.

Regarding claim 13. Liu in view of Shaw teaches the apparatus of claim 1.
         Liu in view of Shaw does not explicitly teaches  a third memory that is a nonvolatile memory coupled to the network processor, wherein the third memory stores data about a role, a device mode, a routing locator (RLOC), a key sequence number, a mesh link establishment (MILE) frame counter, a MAC frame counter, a previous partition ID, an extended address, a default interface identifier (IID), a mesh-local endpoint identifier (ML-EID), a stateless address autoconfiguration (SLAAC) default interface identifier (IID), a secret key, a child information, a parent information, or a network information.  
   However, Hui the first teaches a third memory that is a nonvolatile memory coupled to the network processor (Hui the first teaches in Para. [0186] about a memory device 1612, such as any type of a nonvolatile memory (i.e., the claimed third memory)), wherein the third memory stores data about a role, a device mode, a routing locator (RLOC), a key sequence number, a mesh link establishment (MILE) frame counter, a MAC frame counter, a previous partition ID, an extended address, a default interface identifier (IID), a mesh-local endpoint identifier (ML-EID), a stateless address autoconfiguration (SLAAC) default interface identifier (IID), a secret key, a child information, a parent information, or a network information (Hui the first teaches in Para. [0135]-[0138] an Endpoint Identifier (EID) that indicates that the network destination is on the mesh network, but is not a routable address and an Endpoint Identifier (EID) that indicates that the network destination is on the mesh network. Routing Locator (RLOC) associated with the network destination is discovered and further teaches about the child and parent devices information as narrated in Para. [0034]-[0036]). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hui the first by including a system of using Routing Locator (RLOC) associated with the network destination ([0135]-[0138]) into the teachings of Liu in view of Shaw invention. One motivated to do so in order to improve routing system scalability, and improved multihoming efficiency and ingress traffic engineering.
Regarding claim 16. Liu in view of Shaw teaches the apparatus of claim 15.
       Liu in view of Shaw does not explicitly teach wherein the thread network is identified by a 2-byte personal area network ID (PAN ID), an 8-byte extended personal area network ID (XPAN ID), or a network name.
       However, Hui the first teaches wherein the thread network is identified by a 2-byte personal area network ID (PAN ID), an 8-byte extended personal area network ID (XPAN ID), or a network name (Hui the first teaches in Para. [0055]-[0056]). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hui the first by including a system of using (XPANID) and first eight bytes ([0055]-[0056]) into the teachings of Liu in view of Shaw invention. One motivated to do so since the connecting devices in a PAN only require Bluetooth to be enabled, which eliminates the need for extra wires. This also eradicates the need for cable management and wasted floor space, making it a highly cost-effective network.

Regarding claim 17. Liu in view of Shaw teaches the apparatus of claim 15.
           Liu in view of Shaw further teaches the network processor communicatively coupled to the transceiver and the host processor, and configured to operate in a state selected from a set of states to manage the network functions associated with the thread network (Liu teaches on [Page 25, lines 17-23] the transceiver and the processor communicates to determine operation of the fluctuation state in network processing thread (i.e., form the thread network)); and 
     a second memory that stores a second dataset, wherein the second dataset has a same content as the first dataset, the second memory is a volatile memory with a second level security protection, wherein the second level security protection is less than the first level security 32protection (Shaw teaches in Para. [0351]-[0353] the controller includes volatile memory (i.e., the second memory) storing instructions for performing security actions and removal of the data storage device from a host device, receiving a secure command from a remote device, not receiving a secure command from a remote device for a more than a specified interval, a command issued by a user of the device), and wherein the network processor is configured to manage the network functions based on the second dataset (Liu teaches on [Page 25, lines 17-23] the transceiver and the processor communicates to determine operation of the fluctuation state in network processing thread (i.e., form the thread network)). But, Liu in view of Shaw does not explicitly teach wherein the network functions managed by the network processor includes network functions above a Media Access Control (MAC) layer function and below an application layer function in a communication protocol stack, and wherein the MAC layer function includes a personal network MAC layer function, an IEEE 802.15.4 MAC layer function, a ZigBee MAC layer function, a Z-Wave MAC layer function, or a Bluetooth Low Energy (LE) MAC layer function.
       However, Hui the first teaches wherein the network functions managed by the network processor includes network functions above a Media Access Control (MAC) layer function and below an application layer function in a communication protocol stack, and wherein the MAC layer function includes a personal network MAC layer function, an IEEE 802.15.4 MAC layer function, a ZigBee MAC layer function, a Z-Wave MAC layer function, or a Bluetooth Low Energy (LE) MAC layer function (Hui the first teaches in Para. [0158] standard wireless protocols (e.g., Wi-Fi, ZigBee for low power, 6LoWPAN, etc.) and/or by using any of a variety of custom or standard wired protocols (CAT6 Ethernet, HomePlug, etc., and IEEE 802. 15.4). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hui the first by including a system of using a standard protocol IEEE 802.15.4 ([0055]-[0056]) into the teachings of Liu in view of Shaw invention. One motivated to do so since this standard protocol simplifies communication protocols and also reduces the data rate in an efficient manner.
Regarding claim 20.
Claim 20 incorporates substantively all the limitation of claim 12 in a method form and is rejected under the same rationale.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Shaw further in view of Roskind and further in view of  Cohn.

Regarding claim 19. Liu in view of Shaw teaches the method of claim 18.
         Liu in view of Shaw does not explicitly teach inquiring, by the host processor, the state of the network processor, wherein the state of the network processor is an associated state indicative of a connection between the network processor and the thread network. 33
       However, Roskind teaches network processor, wherein the state of the network processor is an associated state indicative of a connection between the network processor and the thread network (Roskind teaches in Para. [0125] receiving or transmitting a disband message may, after forwarding the message via their default pointer, reset all their state, and attempt to join the network as a new node and waiting state). 
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Roskind by including a system of reset all state of the network devices, and attempt to join the network as a new node and waiting state ([0125]) into the teachings of Liu in view of Shaw invention. One motivated to do so in order to represent a framework for dividing up the tasks needed to implement a network, by splitting the work into different levels, or layers to interact each other according to their state in an efficient manner.
      Liu in view of Shaw further in view of Roskind does not explicitly teach receiving, by the host processor, a copy of the second dataset from the network processor.
         However, Cohn teaches receiving, by the host processor, a copy of the second dataset from the network processor (Cohn teaches in [Col. 7, lines 25-31] backup copy was requested, is then created at reference numeral 69, by copying nonupdated tracks directly from tracked cyclic storage device 61 through resource manager 63, or by indirectly copying those tracks from tracked cyclic storage device 61 to a temporary host sidefile 71, which may be created within the expanded memory store of a host processor).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cohn by including a system of using backup copy ([Col. 7, lines 25-31]) into the teachings of Liu in view of Shaw invention. One motivated to do so in order to the system and method provides for fault recovery and protection against excessive demand on storage control unit memory.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                

/DAVID R LAZARO/Primary Examiner, Art Unit 2455